Name: Commission Regulation (EC) No 1366/2002 of 26 July 2002 amending Regulation (EC) No 1557/2001 laying down detailed rules for the application of Council Regulation (EC) No 814/2000 on information measures relating to the common agricultural policy
 Type: Regulation
 Subject Matter: agricultural policy;  politics and public safety;  information and information processing;  EU finance;  management
 Date Published: nan

 Avis juridique important|32002R1366Commission Regulation (EC) No 1366/2002 of 26 July 2002 amending Regulation (EC) No 1557/2001 laying down detailed rules for the application of Council Regulation (EC) No 814/2000 on information measures relating to the common agricultural policy Official Journal L 198 , 27/07/2002 P. 0029 - 0029Commission Regulation (EC) No 1366/2002of 26 July 2002amending Regulation (EC) No 1557/2001 laying down detailed rules for the application of Council Regulation (EC) No 814/2000 on information measures relating to the common agricultural policyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 814/2000 of 17 April 2000 on information measures relating to the common agricultural policy(1), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 1557/2001 of 30 July 2001 laying down detailed rules for the application of Council Regulation (EC) No 814/2000 on information measures relating to the common agricultural policy(2) provides for a call for proposals to ensure that the grants offered under Regulation (EC) No 814/2000 receive the widest publicity and the best measures are selected. The call must be published no later than 31 July each year. For administrative reasons this date should be postponed by three months.(2) Regulation (EC) No 1557/2001 should be amended accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee,HAS ADOPTED THIS REGULATION:Article 1In Article 2 of Regulation (EC) No 1557/2001, "31 July" is replaced by "31 October".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 100, 20.4.2000, p. 7.(2) OJ L 205, 31.7.2001, p. 25.